Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “indicating unit” and “information register” in claim 1. Indicating unit has been interpreted as any device capable of indicating such as a monitor , a light, etc and Information register  has been interpreted as a memory in a controller.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito, US20160059375 in view of Umagami, JPH10284449 and further in view of Sasaki, US8247773.
Regarding claim 1,  Ito discloses a chuck table holding the wafer with the face side facing dowarndly (chuck tables 42 holding a wafer for measuring and processing , Fig 1 ); a processing unit grinding or polishing the reverse side, which is exposed upwardly, of the wafer held on the chuck table (such as grinding means 46, Fig 1); a cassette support area supporting thereon a cassette housing the wafer therein (Having plurality of Cassette housings  C1 and C2, Fig 1);  a delivery unit taking out the wafer from the cassette on the cassette support area and delivering the wafer to the chuck table (combination of the cassette robot 16 and the loading arm 31, Fig 1); a camera unit capturing an image of the wafer (Element 92, Fig 1); and a control unit controlling the chuck table, the processing unit, the cassette support area, the delivery unit, and the camera unit (Control unit 96 , Fig 1), wherein (Element 93, Fig 1).
 However, Ito does not disclose an infrared camera unit  capturing  an image of the wafer  from the reverse side thereof and acquiring an image including the face side of the wafer; an indicating unit indicating various items of information; and an information register having information on a pattern of structural objects which a wafer to be processed is to have on the face side, registered therein, for sending the information to the determining unit when the determining unit determines, the infrared camera unit captures an image of the wafer to be determined before being processed by the processing unit from the reverse side thereof and acquires an image including the face side of the wafer and if the pattern of structural objects which a wafer to be processed is to have on the face side is found in the acquired image, the determining unit determines that the wafer to be determined is a wafer to be processed, and if the pattern of structural objects which a wafer to be processed is to have on the face side is not found in the acquired image, the determining unit determines that the wafer to be determined is not a wafer to be processed, and the indicating unit indicates the determined result from the determining unit. 
Umagami teaches a device for imaging the front surface of a wafer using an infrared camera unit 58 with a screen display 61. (portion 73 being the infrared camera, Fig 2)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the camera unit disclosed by Ito to have further incorporated an infrared camera capturing  an image of the wafer  from the reverse side thereof and acquiring an image including the face side of the wafer and an indicating unit as taught by Umagami in order to provide an extended wavelength for seeing shortest wavelengths emitted by an semiconductor wafer increasing detailed detection of objects on the wafer and to be able to display different parameters of the wafer to a user improving wafer processing accuracy . 
Furthermore, Sasaki teaches a method and a device for detecting identification marks (structural objects) using infrared camera 16.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus disclosed by Ito in view of Sasaki to have further incorporated an information register having information on a pattern of structural objects which a wafer to be processed is to have on the face side, registered therein, for sending the information to the determining unit when the determining unit determines, the infrared camera unit captures an image of the wafer to be determined before being processed by the processing unit from the reverse side thereof and acquires an image including the face side of the wafer and if the pattern of structural objects which a wafer to be processed is to have on the face side is found in the acquired image, the determining unit determines that the wafer to be determined is a wafer to be processed, and if the pattern of structural objects which a wafer to be processed is to have on the face side is not found in the acquired image, the determining unit determines that the wafer to be determined is not a wafer to be processed as taught by Sasaki in order to avoid wafers from being erroneously identified due to compress processes and performing the wrong process. Furthermore, device disclosed by Sasaki would inherently perform an information registration in order to determine the correct processing needed for the identified identification marks.
Regarding claim 2, Ito in view of Umagami and further in view of Sasaki discloses each and every limitation set forth in claim 1. Furthermore, Ito discloses the infrared camera unit captures an image of the wafer to be determined over a route along which the wafer to be determined travels after being taken out of the cassette placed on the cassette support area until being held on the chuck table.  (apparatus disclosed by Ito would be capable of capturing the image over a route along which the wafer to be determined  travels after being taken out of the cassette)
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arman Milanian/
Examiner
Art Unit 3723





/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723